DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, 13, 15 and 17 are objected to because of the following informalities:
In claim 10, “the total number of grid sections” should be “a total number of grid sections”
In claim 13, “each grid section” should be “each grid section of the plurality of grid sections”
In claim 15, “wherein the processor is configured to determine that the one or more roads exist is based” should be “wherein the determination that the one or more roads exist is based” or another such grammatically correct correction
In claim 17, “heading information from the position information messages” should be “heading information from the position and heading information messages”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a receiver configured to receive” in claim 1
“a controller configured to control” in claim 1
“a communicator configured to communicate” in claim 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A brief review of the specification reveals the following structures:
“a receiver” : “The receiver 110 can be any hardware for receiving communications, such as a transponder configured to receive DSRC communications, or other wireless communication signals” [See at least 0015 in applicant’s specification]
“a controller” : “The vehicle control unit 150 may be variously embodied with processors, memories, controllers, and the like. The vehicle control unit 150 may interface with the vehicle's steering, throttle, braking, and the like” [See at least 0019 in applicant’s specification]
“a communicator” : “The transmitter 140 and receiver 140 can each be configured to communicate using various wireless protocols and radio access technologies. The processor, memory, receiver, and transmitter may transfer information to each other using a separate communication bus structure from the vehicle communication bus” [See at least 0018 in applicant’s specification]
There is adequate structure in applicant’s specification to perform all the claimed functions, so no rejection will be issued on account of this interpretation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, applicant recites the limitations “a processor configured to determine an intersection overpass” and “a process…comprising…determining an intersection overpass”, respectively (emphasis added). However, it is unclear exactly what about an intersection overpass applicant is determining in the emphasized sections of the claims. Applicant could potentially be determining whether or not an intersection overpass exists in front of a location of the vehicle, the position or location of an intersection overpass (at least [0027] in applicant’s specification supports this interpretation), or another characteristic of an intersection overpass. However, merely “determining” an intersection overpass is of unclear meaning, and the claim is therefore rendered indefinite. Applicant may wish to amend the claim to recite which, if any, of the suggested interpretations applicant intends. In the meantime, examiner will apply examiner’s broadest reasonable interpretation so that any of the suggested interpretations may be used for purposes of prior art rejection.

Regarding claims 2-6, 9-17 and 19, these claims depend from claim 1 but do not resolve the indefiniteness of claim 1. They are therefore also rejected under 35 USC 112(b).

Regarding claims 7-8, these claims also depend from claim 1 but do not resolve the indefiniteness of claim 1. They are therefore also rejected under 35 USC 112(b).
Examiner would like to note that both of these claims recite “the determination”. If applicant chooses to amend claim 1 to resolve the 112(b) issue of that claim, applicant may wish to add similar amendments to “the determination” of these claims to clarify and resolve any antecedent basis issues that could arise.

Regarding claim 18, this claim ultimate depends from claim 1 but does not resolve the indefiniteness of that claim. It is therefore also rejected under 35 USC 112(b).
Claim 18 is further rejected since it recites the limitation “a plurality of vehicles simultaneously within a grid section with substantially the same position information” (emphasis added). However, it is unclear what is meant by multiple vehicles having “substantially the same” position information. This could mean, for example, that the vehicles are merely within the same grid section. But without adequate clarification, the claim is rendered indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of receiving position and heading data at a vehicle, determining an intersection overpass based on the position and heading data, and performing generic operations or communication based on detecting the overpass. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
Regarding claim 1, applicant recites A system, comprising: 
a receiver configured to receive a plurality of position and heading information messages at a vehicle; 
a processor configured to determine an intersection overpass based on the plurality of position and heading information messages; and 
a controller configured to control the vehicle, or a communicator configured to communicate using the vehicle, based on the determined intersection overpass.
The claim recites a series of components of a system and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
or communication based on that determination, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. The claim is in this category because the claim recites “a controller configured to control the vehicle, or a communicator configured to communicate using the vehicle” (emphasis added). The disjunctive “or” language means that even if the controller performed a clearly non-mental function, such as controlling driving operations of the vehicle (as described in [0019] of applicant’s specification, as per the above interpretation of claim 1 under 35 USC 112(f)), a system which only communicates but does not perform any control would still be within the scope of the claimed invention. Communication is extra-solution activity which could easily be performed by a human and therefore does not remove the claim from the mental processes category.
Therefore: (Prong one: YES, recites an abstract idea).
Other than reciting the use of a receiver, a processor, a controller and a communicator, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually  receiver, processor, controller and communicator are described in paragraphs [0015], [0016], [0019], and [0018] of the Applicant’s specification as merely general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
Examiner’s note:
“a controller configured to control the vehicle
“a controller configured to control the vehicle, and a communicator configured to communicate using the vehicle, based on the determined intersection overpass”
Any other claim language in light of the spec which recites controlling the motion or internal actuators of the vehicle
Based on the 112(f) interpretation from the Claim Interpretation section, these suggested amendments would require control of the motion or internal actuators of the vehicle rather than leaving such control optional. Control of the motion or internal actuators of the vehicle certainly cannot be performed manually or mentally by a user. Other amendments are also possible but examiner merely wishes to provide suggestions.

Regarding claim 2, applicant recites The system of claim 1, wherein the position and heading information messages are contained within basic safety messages.
However, merely clarifying the information contained within the gathered data is not adequate to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The system of claim 2, wherein the basic safety messages are selected from a dedicated short-range communication message set dictionary.
However, merely clarifying the information contained within the gathered data is not adequate to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The system of claim 1, wherein the position and heading information messages are from vehicles near the vehicle.
However, merely clarifying the objects from which the data is gathered is not adequate to integrate the judicial exception into a practical application. A person visually observing the vehicles could still mentally perform this functionality.

Regarding claim 5, applicant recites The system of claim 1, wherein the position and heading messages are received while the vehicle is traversing a route, and wherein the determined intersection overpass overlaps the route.
However, merely clarifying the road conditions under which the data is gathered is not adequate to integrate the judicial exception into a practical application. A user in a vehicle could still visually observe their surroundings and mentally perform the claimed functions.

Regarding claim 6, applicant recites The system of claim 1, wherein the vehicle is not equipped with a map database that identifies the intersection overpass prior to the determining.
However, merely clarifying what a system (or user) does not know is not adequate to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The system of claim 1, wherein the processor is configured to make the determination based on travel patterns of surrounding vehicles derived from the position and heading information messages.


Regarding claim 8, applicant recites The system of claim 1, wherein the processor is configured to make the determination by analyzing the plurality of position and heading information messages with respect to a plurality of grid sections.
However, merely dividing an observed area into sections is something that a user could perform mentally and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The system of claim 8, wherein a total number of grid sections, or a geographic size of each grid section, or both are dynamic.
However, dividing an observed area into sections of dynamic size is something that a user could do mentally and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The system of claim 8, wherein the total number of grid sections is adjusted based on routes travelled by the vehicle.
However, choosing how to divide up an observed area into sections is something that a user could do mentally and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The system of claim 9, wherein the processor is further configured to adjust the geographic size based on a total number of vehicles contained in the grid section.
However, choosing how to divide up an observed area into sections is something that a user could do mentally and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The system of claim 8, wherein the processor is configured to assign each position and heading information of the plurality of position and heading information messages to a grid section of the plurality of grid sections.
However, associating positions and headings of vehicles with mentally created sections of a visual field is something that a user could do mentally and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The system of claim 12, wherein the processor is configured to evaluate each grid section over time to determine at least one of a number of vehicles contained in the grid section or a direction of travel of each vehicle in the grid section.
However, the data observed in this claim could still be gathered mentally by a user, so the limitations herein do not serve to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The system of claim 13, wherein the processor is configured to determine that one or more roads exist with coordinates corresponding to the vehicles based on the evaluating.
However, determining that a road is present based on detecting a vehicle is something that a user could perform mentally and that does not integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The system of claim 14, wherein the processor is configured to determine that the one or more roads exist is based on vehicle density per grid over a sampling interval.
However, determining that a road is present based on detecting multiple vehicles is something that a user could perform mentally and that does not integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The system of claim 13, wherein the processor is configured to determine at least one intersection of a plurality of roads based on the evaluating.
However, determining that an intersection is present based on detecting vehicles is something that a user could perform mentally and that does not integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The system of claim 16, wherein the processor is further configured to determine the at least one intersection based on heading information from the position information messages.
However, determining that an intersection is present based on detecting vehicles and their heading is something that a user could perform mentally and that does not integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The system of claim 13, wherein the processor is configured to determine that an intersection overpass exists based on a plurality of vehicles simultaneously within a grid section with substantially the same position information but with different heading information.
However, determining that an intersection overpass is present based on detecting vehicles and their position and heading is something that a user could perform mentally and that does not integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites The system of claim 1, wherein the communicator is configured to issue a visual or audible warning to a driver of the vehicle or an alert to a driver assistance controller or driver assistance module of the vehicle.
However, outputting the judicial exception is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites A non-transitory computer-readable medium encoded with instructions that, when executed in hardware, perform a process, the process comprising: 
receiving a plurality of position and heading information messages at a vehicle; 
determining an intersection overpass based on the plurality of position and heading information messages; and 
controlling or communicating with the vehicle based on the determined intersection overpass.
The claim recites a series of components which perform a function and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining gathering data to determine the presence of an intersection overpass, and performing generic (the claim very broadly recites controlling) vehicle control or communication based on that determination, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. The claim is in this category because:
“controlling…the vehicle” as currently claimed in claim 20 does not necessarily describe controlling the motion, trajectory, or vehicle actuators/drive system components. As currently claimed, controlling the vehicle could refer to something as broad as sending a message to or from the vehicle without any movement or 
the claim recites “a controller configured to control the vehicle, or a communicator configured to communicate using the vehicle” (emphasis added). The disjunctive “or” language means that even if the controller performed a clearly non-mental function, such as controlling driving operations of the vehicle (paragraph [0019] of applicant’s specification discloses this but claim 20 does not recite this), a system which only communicates but does not perform any control would still be within the scope of the claimed invention. Communication is extra-solution activity which could easily be performed by a human and therefore does not remove the claim from the mental processes category.
Therefore: (Prong one: YES, recites an abstract idea).
Other than reciting the use of a non-transitory computer readable medium and hardware, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually  non-transitory computer-readable medium and hardware are described in paragraph [0007] of the Applicant’s specification as merely general purpose computer components. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
Examiner’s note: Given the 101 issue raised herein, applicant could overcome this 101 rejection by amending the claims to recite control of the motion, trajectory, or internal actuators of the vehicle based on paragraph [0019] of applicant’s disclosure. Control of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahlin (US 20180304904 A1), hereinafter referred to as Stahlin.
Regarding claim 1, Stahlin discloses A system, comprising: 
a receiver configured to receive a plurality of position and heading information messages at a vehicle (See at least Fig. 1 in Stahlin: Stahlin discloses that vehicles F4 and F2 may receive information from vehicles F1 and F3, respectively, indicating that those vehicles are on an overpass over vehicles F4 and F2, so there is no danger of a collision despite the position and heading of vehicles F1 and F3 [See at least Stahlin, 0040-0041]. Given the multiple example vehicles F2 and F4 disclosed herein, it will be appreciated that a given vehicle may receive a plurality of messages—at least one message per ambiguous intersection associated with the overpass); 
a processor configured to determine an intersection overpass based on the plurality of position and heading information messages (See at least Fig. 1 in Stahlin: Stahlin discloses that vehicles F4 and F2 may receive information from vehicles F1 and F3, respectively, comprising the complete map data indicating the overpasses so that vehicles F4 and F2 are able to determine locations of intersection overpasses P1 and P2, respectively [See at least Stahlin, 0040-0041]); and 
a controller configured to control the vehicle, or a communicator configured to communicate using the vehicle, based on the determined intersection overpass (Stahlin discloses that the controllers of vehicles F4 and F2 may use the newly received data to resolve the ambiguity regarding whether or not there is an overpass [See at least Stahlin, 0040-0041]).

Regarding claim 2, Stahlin discloses The system of claim 1, wherein the position and heading information messages are contained within basic safety messages (Stahlin discloses that the messages comprising the map data are ideally sent as MAP messages, the message structure of which is defined, inter alia, by the SAE J2735 standard [See at least Stahlin, 0042]).

Regarding claim 3, Stahlin discloses The system of claim 2, wherein the basic safety messages are selected from a dedicated short-range communication message set dictionary (Stahlin discloses that the messages comprising the map data are ideally sent as MAP messages, the message structure of which is defined, inter alia, by the SAE J2735 standard [See at least Stahlin, 0042]).

Regarding claim 4, Stahlin discloses The system of claim 1, wherein the position and heading information messages are from vehicles near the vehicle (See at least Fig. 1 in Stahlin: Stahlin discloses that vehicles F4 and F2 may receive information from vehicles F1 and F3, respectively, which are near vehicles F4 and F2 [See at least Stahlin, 0040-0041]).

Regarding claim 5, Stahlin discloses The system of claim 1, wherein the position and heading messages are received while the vehicle is traversing a route, and wherein the determined intersection overpass overlaps the route (See at least Fig. 1 in Stahlin: Stahlin discloses that vehicles F4 and F2 may receive the information from vehicles F1 and F3 while vehicles F4 and F2 are traversing routes which run beneath one of the overpasses [See at least Stahlin, 0040-0041]).

Regarding claim 6, Stahlin discloses The system of claim 1, wherein the vehicle is not equipped with a map database that identifies the intersection overpass prior to the determining (See at least Fig. 1 in Stahlin: Stahlin discloses that vehicles F3 and F4 are equipped with the system I as described herein, but which have digital maps which are not complete and/or which are out-of-date and therefore do not identify the respective overpasses [See at least Stahlin, 0037]).

Regarding claim 7, Stahlin discloses The system of claim 1, wherein the processor is configured to make the determination based on travel patterns of surrounding vehicles derived from the position and heading information messages (See at least Fig. 1 in Stahlin: Stahlin discloses that vehicles F4 and F2 may receive information from vehicles F1 and F3, respectively, indicating that those vehicles are on an overpass over vehicles F4 and F2, so there is no danger of a collision despite the position and heading of vehicles F1 and F3 [See at least Stahlin, 0040-0041]).

Regarding claim 19, Stahlin discloses The system of claim 1, wherein the communicator is configured to issue a visual or audible warning to a driver of the vehicle or an alert to a driver assistance controller or driver assistance module of the vehicle (Stahlin discloses that the system may output a warning message upon detection of an ambiguity [See at least Stahlin, 0038]).

Regarding claim 20, Stahlin discloses A non-transitory computer-readable medium encoded with instructions (See at least [Stahlin, 0008]) that, when executed in hardware, perform a process, the process comprising: 
receiving a plurality of position and heading information messages at a vehicle (See at least Fig. 1 in Stahlin: Stahlin discloses that vehicles F4 and F2 may receive information from vehicles F1 and F3, respectively, indicating that those vehicles are on an overpass over vehicles F4 and F2, so there is no danger of a collision despite the position and heading of vehicles F1 and F3 [See at least Stahlin, 0040-0041]. Given the multiple example vehicles F2 and F4 disclosed herein, it will be appreciated that a given vehicle may receive a plurality of messages—at least one message per ambiguous intersection associated with the overpass); 
determining an intersection overpass based on the plurality of position and heading information messages (See at least Fig. 1 in Stahlin: Stahlin discloses that vehicles F4 and F2 may receive information from vehicles F1 and F3, respectively, comprising the complete map data indicating the overpasses so that vehicles F4 and F2 are able to determine locations of intersection overpasses P1 and P2, respectively [See at least Stahlin, 0040-0041]); and 
controlling or communicating with the vehicle based on the determined intersection overpass (Stahlin discloses that the controllers of vehicles F4 and F2 may use the newly received data to resolve the ambiguity regarding whether or not there is an overpass [See at least Stahlin, 0040-0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlin (US 20180304904 A1) in view of Cote et al. (US 20140180723 A1), hereinafter referred to as Cote.
Regarding claim 8, Stahlin discloses The system of claim 1, wherein the processor is configured to make the determination by analyzing the plurality of position and heading information messages (See at least Fig. 1 in Stahlin: Stahlin discloses that vehicles F4 and F2 may receive information from vehicles F1 and F3, respectively, indicating that those vehicles are on an overpass over vehicles F4 and F2, so there is no danger of a collision despite the position and heading of vehicles F1 and F3 [See at least Stahlin, 0040-0041]).
However, Stahlin does not explicitly teach wherein the position and heading information messages are determined with respect to a plurality of grid sections.
However, Cote does teach a system wherein location characteristics of an object are determined with respect to a plurality of grid sections (See at least Fig. 11 in Cote: Cote teaches that in the case of dealing with an overpass and an underpass, elevation data may be utilized to determine whether a vehicle is located at the elevation of underpass grid segments A1-A7 of first grid overlay 1140a or of overpass grid segments B1-B5 of second grid overlay 1140b [See at least Cote, 0111]). Both Cote and Stahlin teach methods for localizing vehicles and determining whether the vehicles are located at an overpass or an underpass of an intersection comprising an overpass. However, only Cote explicitly teaches where the localization information may be determined with respect to a plurality of grid segments.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the localization system of Stahlin to also utilize grid segments in order to localize the vehicles, as in Cote. Doing so can improve safety by allowing the system to determine whether the vehicle is located in more or less risky sections of the road (See at least [Cote, 0109]).

Regarding claim 9, Stahlin in view of Cote teaches The system of claim 8, wherein a total number of grid sections, or a geographic size of each grid section, or both are dynamic (Cote teaches that the various grid segments may be dynamically shaped, configured, and/or updated and/or may vary for different drivers, vehicles, objects, etc. [See at least Cote, 0113]).

Allowable Subject Matter
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any claim objections and rejections under 35 USC 112 and 101 are also resolved.
Regarding claim 10, applicant recites The system of claim 8, wherein the total number of grid sections is adjusted based on routes travelled by the vehicle.
The closest prior art of record is Stahlin (US 20180304904 A1) in view of Cote et al. (US 20140180723 A1) in further view of Gutmann (US 10303178 B1), hereinafter referred to as Gutmann. Stahlin in view of Cote teaches the limitations of claim 8 (see the rejection of this claim under 35 USC 103 above), but not the additional limitations of claim 10.
Gutmann teaches a system for avoiding or mitigating collisions wherein the total number of grid sections in a grid can be adjusted before a vehicle travels on a route (See at least Figs. 4 and 5A in Gutmann: Gutmann discloses that, in a system used to determine whether obstacles occupy certain cells in the trajectory of a vehicle, a higher or lower number of cells/granularity of grid may be used as per the desired accuracy of detection along the route [See at least Gutmann, Col 9, lines 39-62]. Gutmann further discloses that this grid may be used to determine the position and motion of obstacles along the trajectory [See at least Gutmann, Col 10, lines 7-19]).
However, this is not the same as an invention wherein the total number of grid sections is adjusted based on routes travelled by the vehicle; there is not suggestion here that the pre-adjustment is made due to routes previously travelled or currently travelled by the vehicle. Furthermore, with regard to the field of endeavor of the invention, there is no motivation to apply the detection of objects to an overpass; detection of objects on an overpass is particularly outside of the field of endeavor of Gutmann since Gutmann detects obstacles using range sensors such as Lidar, radar, cameras or sonar (See at least [Gutmann, Col 10, lines 20-29]) rather than vehicle-to-vehicle or other wireless communication as in Stahlin (See at least [Stahlin, 0040-0041]). Unlike the vehicle-to-vehicle communication of Stahlin, the range sensors of Gutmann would be ill-suited to detecting a grid of an overpass at an elevation other than the elevation of the vehicle detecting the data.
It therefore would not have been obvious to combine the grid systems of Gutmann and Stahlin in view of Cote. For at least the reasons stated above, claim 10 contains allowable subject matter.

Regarding claim 11, applicant recites The system of claim 9, wherein the processor is further configured to adjust the geographic size based on a total number of vehicles contained in the grid section.
Stahlin (US 20180304904 A1) in view of Cote et al. (US 20140180723 A1) in further view of Jodlauk et al. (US 20130217419 A1), hereinafter referred to as Jodlauk. Stahlin in view of Cote teaches the limitations of claim 9 (see the rejection of this claim under 35 USC 103 above), but not the additional limitations of claim 11.
Jodlauk teaches a system for providing a cellular communication network over a geographic range for a number of mobile terminals in vehicles wherein [a] processor is further configured to adjust the geographic size of grid sections based on a total number of vehicles contained in those particular sections (See at least Fig. 1 in Jodlauk: Jodlauk teaches that the fact that there will be some areas with much higher vehicle density is addressed by the grid database 214 allowing to define (or even automatically determine) arbitrary areas with a denser grid spacing [See at least Jodlauk, 0054]. Jodlauk further discloses that the mobile terminals are able to determine a grid line crossing from some reference point information [See at least Jodlauk, 0055]).
However, unlike Stahlin or Cote, Jodlauk is not in the field of endeavor of locating objects in order to identify an overpass. In fact, it is not at all obvious from Jodlauk how one of ordinary skill in the art could apply the concept of providing cellular service to grid sections of different sizes determined by vehicle density in order to better determine the location of another vehicle located on an overpass. Jodlauk therefore is not in the same field of endeavor as Stahlin (See at least [Stahlin, 0040-0041]).
It is further not at all obvious from Jodlauk how one of ordinary skill in the art would apply the resizing operation of the grid sections of at least [Jodlauk, 0054], to the grids 1102a and 1102b of Fig. 11 in Cotes; Cotes teaches multi-layered grids in order to identify an overpass (See at least [Cote, 0111] and Fig. 11 in Cote), but the invention of Jodlauk cannot be reasonably combined with this reference since Jodlauk fails completely to address altitude, elevation or layering of grids.
Claim 11 therefore would not have been obvious in light of Stahlin in view of Cote in further view of Jodlauk. For at least the reasons stated above, claim 11 contains allowable subject matter.

Regarding claim 12, applicant recites The system of claim 8, wherein the processor is configured to assign each position and heading information of the plurality of position and heading information messages to a grid section of the plurality of grid sections.
The closes prior art of record is Stahlin (US 20180304904 A1) in view of Cote et al. (US 20140180723 A1). Stahlin was utilized in the rejection of claim 8 (see the rejection of this claim under 35 USC 103 above), but it is not relevant to the additional limitations of claim 12, so it will not be discussed with regard to claim 12.
Cote teaches utilizing a plurality of grid sections to pinpoint the location of objects on an underpass or overpass (See at least Fig. 11 in Cote: Cote teaches that in the case of dealing with an overpass and an underpass, elevation data may be utilized to determine whether a vehicle is located at the elevation of underpass grid segments A1-A7 of first grid overlay 1140a or of overpass grid segments B1-B5 of second grid overlay 1140b [See at least Cote, 0111]).
However, Cote falls short of explicitly assigning position and heading data points received at a vehicle to individual grid sections of the overpass or underpass. Merely adding 
For at least the above stated reasons, claim 12 contains allowable subject matter.

Regarding claims 13-18, these claims contain allowable subject matter at least by virtue of their dependence from claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668